Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16,2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 12/19/2019.Claims 1-24 have been examined.
                                        Claim Rejections - 35 USC § 102The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 	Claims 1-4, 7-8, 10-11, 15, 17-19 and 22-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by DAGMI et al. (US 2017/0318044). 
As of claim 1, DAGMI discloses an apparatus, comprising: processing circuitry; memory coupled to the processing circuitry, the memory comprising instructions that when executed by the processing circuitry (para [0053] [FIG. 4] discloses NET-Sleuth 40 (=an apparatus) comprises a transceiver, a CAN controller, a processor and a memory) cause the processing circuitry to: 
receive an waveform associated with a message read from a communication bus (para [0020] a plurality of components of vehicle such as ECUs, are connected to the bus as nodes which communicate with each other by transmitting and receiving messages via the bus (=message read from a communication bus); and  para [0027] discloses NET-Sleuth  monitor frame waveforms transmitted over the bus which corresponds to an apparatus (=NET-Sleuth) receives an waveform associated a message read form a communication bus);
determine whether the waveform matches a fingerprint waveform from a fingerprint (para [0044] NET-Sleuth be configured for determine a frame waveform generated by the node was matched to a waveform fingerprint), and identify an electronic control unit (ECU) associated with the fingerprint waveform based on a determination that the waveform matches the fingerprint waveform (para [0004] [0020] electronic control units (ECUs) that communicate via the in-vehicle network are connected to the bus as nodes and para and Abstract & para [0046]; a method of identifying a node of a plurality of nodes in an in-vehicle to determine which node transmitted the waveform, wherein  a waveform's  fingerprint  appears to associate the waveform with a particular node (=ECU).

As of claim 10, DAGMI discloses a system, comprising: at least one electronic control unit (ECU) (ECU in para 0020); and ECU identification sub-system coupled to the at least one ECU via an in-vehicle network (IVN) ([FIG. 1B] [0004] [0020] electronic control units (ECUs) that communicate via the in-vehicle network are connected to the buses as nodes wherein communications network  having a NET-Sleuth (sub-system coupled to an ECU via IVN network), the ECU identification sub-system comprising: 
processing circuitry; memory coupled to the processing circuitry (para [0053] [FIG. 4] discloses NET-Sleuth 40 (=an apparatus) comprises a transceiver, a CAN controller, a processor and a memory), the memory comprising instructions that when executed by the processing circuitry cause the processing circuitry to: read a message from the IVN (para [0020] ECUs are connected to the bus as nodes which communicate with each other by transmitting and receiving messages via the bus and  para [0027] discloses NET-Sleuth  monitor frame waveforms transmitted over the bus  
which corresponds to read a message form the IVN), 
observe voltage transitions on the IVN associated with the message (para discloses [0031] NET-Sleuth processes the frame waveform samples to identify signal voltage transitions (=observe voltage transitions), generate a waveform associated with the message based in part on the observed voltage transitions (para [0027] [0044] discloses fingerprints on a basis vector set be generated by NET-Sleuth for a waveform);
determine whether the waveform matches a fingerprint waveform from a fingerprint, the fingerprint waveform associated with a one of the at least one ECU (para [0039] NET-Sleuth uses the library fingerprints to determine whether a waveform propagating over bus  is a frame waveform generated by a node for which it has a library fingerprint (=matches a fingerprint waveform from a fingerprint) and if so which of the nodes generated the waveform (=associated with a one of the at least one ECU);
and identify the ECU of the at least one ECU as sending the message via the IVN based on a determination that the waveform matches the fingerprint waveform (Abstract & para [0046]; a method of identifying a node of a plurality of nodes in an in-vehicle to determine which node transmitted the waveform, wherein a waveform’s fingerprint appears to associate the waveform with a particular node (=waveform matches the fingerprint waveform).

As of claim 17, DAGMI discloses a method, comprising: reading a message from an in-vehicle network ([FIG. 1B] [0004] [0020] electronic control units (ECUs) that communicate messages via the in-vehicle network are connected to the buses & para [0027] discloses NET-Sleuth monitor frame waveforms transmitted over the bus which corresponds to read a message form the IVN); 
observing, via observation circuitry, voltage transitions associated with the message (para discloses [0031] NET-Sleuth processes the frame waveform samples to identify signal voltage transitions (=observe voltage transitions);
generating a waveform based in part on the observed voltage transitions (para [0027] [0044] discloses fingerprints on a basis vector set be generated by NET-Sleuth for a waveform);
 determining whether the waveform matches a fingerprint waveform from a fingerprint (para [0039] NET-Sleuth uses the library fingerprints to determine whether a waveform propagating over bus is a frame waveform generated by a node for which it has a library fingerprint (=matches a fingerprint waveform from a fingerprint);
and  Docket No.: AC3427-US/1020.342721identifying an electronic control unit (ECU) associated with the fingerprint waveform based on a determination that the waveform matches the fingerprint waveform (Abstract & para [0046]; a method of identifying a node of a plurality of nodes in an in-vehicle to determine which node transmitted the waveform, wherein a waveform’s fingerprint appears to associate the waveform with a particular node (=waveform matches the fingerprint waveform).

As of claims 2, 11 and 18 rejection of claims 1, 10 and 17 cited above incorporated herein, in addition DAGMI discloses the instructions when executed by the processing circuitry cause the processing circuitry to: compare the waveform to a plurality of fingerprint waveforms from the fingerprint (para, [0044] NET-Sleuth compare the fingerprint with a library fingerprint that NET-Sleuth  has for the given node),  the plurality of fingerprint waveforms comprising the fingerprint waveform (para, [0038] NET-Sleuth  generate the fingerprints (=plurality of fingerprint);
determine whether the waveform matches the fingerprint waveforms based on comparing the waveform to the plurality of fingerprint waveforms (para [0039] NET-Sleuth uses the library fingerprints to determine whether a waveform propagating over bus is a frame waveform generated by a node for which it has a library fingerprint (=matches a fingerprint waveform from a fingerprint).
 
As of claims 3, 12 and 19, rejection of claims 1, 10 and 17 cited above incorporated herein, in addition DAGMI discloses the waveform comprising a rising edge waveform, a falling edge waveform, or a steady state waveform (para [0049] waveforms generated by at least node connected to the network by changing rise or fall time characterizing the waveform (a rising edge waveform or a falling edge waveform).

As of claim 4, rejection of claims 1 cited above incorporated herein, in addition DAGMI discloses the instructions when executed by the processing circuitry cause the processing circuitry to read the message from the communication bus, the waveform generated based on reading the message (para [0054] NET-Sleuth  to receive frame waveforms propagating on bus and input the received waveforms to NET-Sleuth (=read the message)  to output frame waveforms (= which is generated based on reading the message).

As of claims 7, 15 and 22, rejection of claims 1, 10 and 17 cited above incorporated herein, in addition DAGMI discloses the instructions when executed by the processing circuitry cause the processing circuitry to: look up an ECU identification (ID) associated with the fingerprint waveform (Abstract & para [0046] identifying a node of a plurality of nodes  to determine which node transmitted the waveform, wherein a waveform’s fingerprint appears to associate the waveform with a particular node (=look up an ECU identification); and identify the ECU based on the ECU ID [0046] a waveform's fingerprint  appears to associate the waveform with a particular node-j (=ECU ID)).

As of claims 8 and 23 rejection of claims 7 and 22 cited above incorporated herein, in addition DAGMI discloses the memory comprising the fingerprint, the fingerprint comprising a plurality of fingerprint waveforms (para [0038] discloses fingerprints be generated by NET-Sleuth for a plurality of waveforms from a plurality of different nodes), and an ECU ID for each of the plurality of fingerprint waveforms (Abstract: & para [0036] discloses a unique library fingerprint for waveforms transmitted by each node ( ECU ID for each of the plurality of fingerprint waveforms)).

Allowable Subject Matter
Claims 5-6, 9, 13-14, 16, 20-21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471